Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melody Eadie appeals the district court’s order granting summary judgment for the Appellee and dismissing her employment lawsuit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Eadie v. Anderson County Disabilities & Special Needs Bd., No. 8:07-cv-03406-HMH (D.S.C. Mar. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.